DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 03/11/22.  Accordingly, claims 1-20 are currently pending.
Oath/Declaration


A properly executed inventor's oath or declaration has not been received for the following inventor(s): Xi YANG, Jianxuan TU, Qiyang WU, Peter M. AGBOH, Vusthla Sunil REDDY, Mark D. NEUMANN.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Forrester et al (2018/0070320) previously-cited, in view of Ngai et al (2015/0119103) newly-cited.
-Regarding claim 1, Forrester et al teaches a method (performed by (600) of figure 6), comprising: at a user equipment (UE) (“wireless device” [0061]) configured to establish a first communication connection using a first radio (“first transmitter unit” [0004], see (6021) of figure 6) and a second communication connection using a second radio (“second transmitter unit” [0004], see (602N) of figure 6): determining (via 620, see figure 6 and [0064]) that a first application (e.g. a voice communication service “voice communication service”, [0079]) associated with the first communication connection is to be prioritized over a second application (e.g. an internet access “internet access”, [0079]) associated with the second communication connection (see [0042, 0064, 0075, 0079]); determining (via (616,618), see figure 6 and [0064, 0068, 0071]) a specific absorption rate (SAR) value (“average SAR”, [0071]) associated with the UE; and modifying (via (616, 618), see figure 6), responsive to the SAR value associated with the UE, a parameter (“maximum transmit power” and/or “duty cycle”, [0067]) associated with the first radio or the second radio based on at least the priority of the first application relative to the second application  (see [0067, 0076, 0079]).
Forrester et al teaches that the priority of the first application relative to the second application is determined by being based on types (e.g., voice or data) of the applications (see [0079]).
Forrester et al does not clearly teach whether the parameter is modified also based on an application preference associated with the first application or the second application, as claimed.
In analogous art, Ngai et al teaches that for simultaneous communications of plural applications, ranking a priority of an application is determined by being based both on a type (e.g., voice, data or voice and data) of the application and an application preference (e.g., a non-delay sensitive preference or delay sensitive preference), wherein an application “voice high”, which is a voice type with delay sensitive preference (e.g., a voice call that the UE is concurrently conversing without delay), is ranked with the highest priority (see (460) of figure 4B and [0054, 0069]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Forrester et al and Ngai et al to implement Forrester et al, as taught by Ngai et al, to arrive at the claimed feature in such a way that the priority of the first application relative to the second application would be determined via using a ranking (as taught by Ngai et al), wherein the first application would be ranked with the highest priority if the first application is a voice type with delay sensitive preference (e.g., a voice call that the UE is concurrently conversing without delay), and wherein the parameter then would be modified by being based on the priority of the first application relative to the second application and also on an application preference (being the delay sensitive preference) associated with the first application (since the priority is based on the application preference).  One skilled in the art would be motivated to make such the combination because by doing so, the UE would be additionally enhanced with ranking feature on ranking priority of the first application relative to the second application by being based on both the type of the first application and the delay sensitive preference associated with the first application (as taught Ngai et al).
-Regarding claim 2, Forrester et al teaches the first application has an associated transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]), and wherein the transmit power parameter is prioritized over the duty cycle parameter (e.g., indicated when the UE assigns a maximum power to the first radio (being a highest priority transmitter), see [0079]) and modifying the parameter comprises increasing the transmit power parameter from a first value (being its current transmit power) to a second value (being its assigned maximum power for transmission only in a defined short amount of time when it is higher than a SAR limit (“SAR limit”, [0068]) in such a way that the time averaged SAR for the defined period of time is less than the SAR limit, (see [0068]).

-Regarding claim 3, Forrester et al teaches the first application has an associated transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]), and wherein the duty cycle parameter is prioritized over the transmit power parameter (e.g., indicated when a requirement is associated with a time duplex feature (“a time duplex feature”, [0070]) for changing a duty cycle has occurred (see [0070])) and modifying the parameter comprises increasing the duty cycle parameter from a first value (being a currently duty cycle) to a second value (being the required duty cycle) while decreasing the transmit power parameter from a current transmit power to a lower transmit power during the required duty cycle in such a way that the time averaged SAR for the required duty cycle is less than a SAR limit (“SAR limit”, [0068]), (see [0067-0070]).

-Regarding claim 4, Forrester et al teaches the second application has an associated transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]), and wherein the transmit power parameter is prioritized (by being dynamically selected, (see [0073]) over the duty cycle parameter and modifying the parameter comprises decreasing the duty cycle parameter from a first value to a second value based at least on the transmit power parameter being prioritized over the duty cycle parameter (see [0067, 0073]).

-Regarding claim 5, Forrester et al teaches the second application has an associated transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]), and wherein the duty cycle parameter is prioritized (by being dynamically selected, see [0073]) over the transmit power parameter and modifying the parameter comprises decreasing the transmit power parameter from a first value to a second value based at least on the duty cycle parameter being prioritized over the transmit power parameter (see [0067, 0073]).

-Regarding claim 6, Forrester et al teaches an amount by which the parameter is modified is based on at least a step value (e.g., “6 dB back-off”, [0048] stored in a lookup table, “power lookup table 310”, [0046], see [0046, 0048]) stored at the UE (being (600) of figure 6), (see “A memory 608 may store one or more look-up tables” [0062] and a memory (608) is of (600) in figure 6).

-Regarding claim 7, Forrester et al teaches a priority of the first application is determined (via a TX unit priority determining component (“TX unit priority determining 620”, [0064], see (620) of figure 6) by the UE (see 600 of figure 6) based at least on one or more operating parameters (being type of service, fee, emergency, etc.) of the UE (see [0064, 0080]).

-Regarding claim 8, Forrester et al teaches the SAR value comprises an average SAR value during a time window (“T”, [0071]) comprising a duration based on a predetermined duration (being the time window), (see [0071]).

-Regarding claim 9, Forrester et al teaches a user equipment (UE) (“wireless device” [0061], see 600 of figure 6), comprising: a first radio (“first transmitter unit” [0004], see (6021) of figure 6) configured to establish a first communication connection; a second radio (“second transmitter unit” [0004], see (602N) of figure 6) configured to establish a second communication connection; and a processor (comprising 616, 618, 620 of figure 6), configured to: determine (via 620, see figure 6 and [0064]) that a first application (e.g. a voice communication service “voice communication service”, [0079]) associated with the first communication connection is prioritized over a second application (e.g. an internet access “internet access”, [0079]) associated with the second communication connection, determine (via (616,618), see figure 6 and [0064, 0068, 0071]) a specific absorption rate (SAR) value (“average SAR”, [0071]) associated with the UE, and modify (via (616, 618), see figure 6), responsive to the SAR value associated with the UE, a parameter (“maximum transmit power” and/or “duty cycle”, [0067]) associated with the first radio or the second radio based on at least the prioritization of the first application relative to the second application (see [0067, 0076, 0079]).
Forrester et al teaches that the priority of the first application relative to the second application is determined by being based on types (e.g., voice or data) of the applications (see [0079]).
Forrester et al does not clearly teach whether the parameter is modified also based on an application preference associated with the first application or the second application, as claimed.
In analogous art, Ngai et al teaches that for simultaneous communications of plural applications, ranking a priority of an application is determined by being based both on a type (e.g., voice, data or voice and data) of the application and an application preference (e.g., a non-delay sensitive preference or delay sensitive preference), wherein an application “voice high”, which is a voice type with delay sensitive preference (e.g., a voice call that the UE is concurrently conversing without delay), is ranked with the highest priority (see (460) of figure 4B and [0054, 0069]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Forrester et al and Ngai et al to implement Forrester et al, as taught by Ngai et al, to arrive at the claimed feature in such a way that the priority of the first application relative to the second application would be determined via using a ranking (as taught by Ngai et al), wherein the first application would be ranked with the highest priority if the first application is a voice type with delay sensitive preference (e.g., a voice call that the UE is concurrently conversing without delay), and wherein the parameter then would be modified by being based on the priority of the first application relative to the second application and also on an application preference (being the delay sensitive preference) associated with the first application (since the priority is based on the application preference).  One skilled in the art would be motivated to make such the combination because by doing so, the UE would be additionally enhanced with ranking feature on ranking priority of the first application relative to the second application by being based on both the type of the first application and the delay sensitive preference associated with the first application (as taught Ngai et al).
-Claim 10 is rejected with similar reasons for claim 2.
-Claim 11 is rejected with similar reasons for claim 3.
-Claim 12 is rejected with similar reasons for claim 4.
-Claim 13 is rejected with similar reasons for claim 5.
-Claim 14 is rejected with similar reasons for claim 6.
-Claim 15 is rejected with similar reasons for claim 7.
-Claim 16 is rejected with similar reasons for claim 8.

-Regarding claim 17, Forrester et al teaches an integrated circuit (comprising (6021-602N, 616, 618, 620) of figure 6) configured for use in a user equipment (UE) (“wireless device” [0061], see (600) of figure 6) , comprising: circuitry (comprising (620) of figure 6) configured to determine (via (620), see figure 6 and [0064]) that a first application (e.g. a voice communication service “voice communication service”, [0079]) associated with a first communication connection is prioritized over a second application associated with a second communication connection (e.g. an internet access “internet access”, [0079]); circuitry (comprising (616, 618) of figure 6) configured to determine (via (616,618), see figure 6 and [0064, 0068, 0071]) a specific absorption rate (SAR) value (“average SAR”, [0071]) associated with the UE; and circuitry (comprising (616, 618) of figure 6)  configured to modify (via (616, 618), see figure 6), responsive to the SAR value associated with the UE, a parameter (“maximum transmit power” and/or “duty cycle”, [0067]) associated with the first radio or the second radio based on at least the prioritization of the first application relative to the second application (see [0067, 0076, 0079]).
Forrester et al teaches that the priority of the first application relative to the second application is determined by being based on types (e.g., voice or data) of the applications (see [0079]).
Forrester et al does not clearly teach whether the parameter is modified also based on an application preference associated with the first application or the second application, as claimed.
In analogous art, Ngai et al teaches that for simultaneous communications of plural applications, ranking a priority of an application is determined by being based both on a type (e.g., voice, data or voice and data) of the application and an application preference (e.g., a non-delay sensitive preference or delay sensitive preference), wherein an application “voice high”, which is a voice type with delay sensitive preference (e.g., a voice call that the UE is concurrently conversing without delay), is ranked with the highest priority (see (460) of figure 4B and [0054, 0069]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Forrester et al and Ngai et al to implement Forrester et al, as taught by Ngai et al, to arrive at the claimed feature in such a way that the priority of the first application relative to the second application would be determined via using a ranking (as taught by Ngai et al), wherein the first application would be ranked with the highest priority if the first application is a voice type with delay sensitive preference (e.g., a voice call that the UE is concurrently conversing without delay), and wherein the parameter then would be modified by being based on the priority of the first application relative to the second application and also on an application preference (being the delay sensitive preference) associated with the first application (since the priority is based on the application preference).  One skilled in the art would be motivated to make such the combination because by doing so, the UE would be additionally enhanced with ranking feature on ranking priority of the first application relative to the second application by being based on both the type of the first application and the delay sensitive preference associated with the first application (as taught Ngai et al).
-Regarding claim 18, Forrester et al teaches that the integrated circuit comprises: circuitry (comprising (6021) of figure 6) configured to establish the first communication connection ( e.g., via using a first transmitter unit “first transmitter unit” [0004], being  (6021) of figure 6); and circuitry (comprising (602N) of figure 6) configured to establish the second communication connection (e.g., via using a second transmitter unit “second transmitter unit” [0004], being  (602N) of figure 6). 

-Regarding claim 19, Forrester et al teaches the integrated circuit wherein a transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]) are associated with the first application (e.g. a voice communication service “voice communication service”, [0079]), and wherein modifying the parameter (via (616, 618), see figure 6) is based on at least a prioritization of the transmit power parameter relative to the duty cycle parameter (see [0067, 0076, 0079]).

-Regarding claim 20, Forrester et al teaches the integrated circuit wherein  a transmit power parameter (“maximum transmit power”, [0067]) and a duty cycle parameter (“duty cycle”, [0067]) are associated with the second application (e.g. an internet access “internet access”, [0079]), and wherein modifying the parameter (via (616, 618), see figure 6) is based on at least a prioritization of the transmit power parameter relative to the duty cycle parameter (see [0067, 0076, 0079]).
Response to Arguments





Applicant's arguments filed 03/11/22 have been fully considered.  However, claims 1-20, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463